Moskowitz and Freedman, JJ.,
dissent in part in a memorandum by Moskowitz, J., as follows: While I am not disputing the court’s findings concerning credibility, I would reverse and vacate the adjudication of juvenile delinquency and the conditional discharge because the court should have granted an adjournment in contemplation of dismissal (ACD). To the extent defense counsel failed to preserve this issue, I would review it in the interest of justice.
A juvenile delinquency adjudication requires: (1) a determination that the juvenile committed an act, that, if committed by an adult, would constitute a crime and (2) a showing by a preponderance of the evidence that the juvenile needs supervision, treatment or confinement (Family Ct Act §§ 345.1, 350.3 [2]; § 352.1). If the court determines that there is no need for supervision, treatment or confinement, it must dismiss the petition (Family Ct Act § 352.1 [2]). In addition, section 352.2 (2) (a) of the Family Court Act states that “the court shall order the least restrictive available alternative enumerated in subdivision one which is consistent with the needs and best interests of the respondent and the need for protection of the community.” A juvenile delinquency determination requires more than a delinquent act to avoid branding the child a juvenile delinquent *470unnecessarily (see Matter of Justin Charles H., 9 AD3d 316 [2004]).
Here, the juvenile delinquency adjudication and concomitant conditional discharge were an improvident exercise of discretion. First, there was no evidence that appellant was in need of “supervision, treatment or confinement.” The court adjudicated appellant a juvenile delinquent and a “person in need of supervision” and conditionally discharged him for a. 12-month period. However, in an apparent contradiction, the court then merely ordered appellant to “stay out of trouble for the next 12 months” and did not order any sort of supervision, treatment or confinement. Instead, the court left it up to appellant’s school to address any issues he might have. In deciding not to require supervision, the court stated that “there is not any significant or negative information that relates to anything that would be delinquency.” Accordingly, because the evidence did not support the finding that appellant was a person in need of supervision, treatment or confinement, the court should not have determined that he was a juvenile delinquent.
Because it was improper to adjudicate appellant a juvenile delinquent, the sentence the court imposed was improper because it was not “the least restrictive available alternative” (see Matter of Juli P., 62 AD3d 588, 589 [2009] [where incident was isolated outburst, “an ACD, with such counseling as Family Court deems, appropriate, would adequately serve the needs of appellant and society in this case”]). Appellant had no prior arrest record. He comes from a stable home. He is not a disciplinary problem at home or at school. The complainant was not hurt and no property was taken from him. The court itself noted the lack of negative information. This is the sort of minor first offense that should result in an ACD, a dispositional alternative that would not stigmatize defendant as a juvenile delinquent (see Matter of Anthony M., 47 AD3d 434, 435 [2008] [where defendant had “no record of getting into trouble at home, at school, or in the community,” an “ACD would have avoided the stigma of a juvenile delinquency adjudication”]).
The majority’s characterization of the severity of appellant’s offense, namely that it was an act that involved premeditation and planning, has no support in the record.